Argued April 9, 1940.
The appeal in this Workmen's Compensation case is concerned only with questions of fact, and our province is to determine whether there is substantial evidence in the record sufficient to sustain the findings of fact of the referee, which were affirmed by the board.
While the form of the findings could have been improved, and they should have been segregated from the discussion, and separately and concisely stated, there can be no doubt that the referee found — and the board approved the finding — that the claimant's husband sustained an electrical shock, which aggravated a previously existing heart condition and resulted in his death.
The deceased, who was the operator of a traveling crane, within two hours after he started to work, was found lying dead over the controls in the cab room of the crane he operated. There was testimony that twelve `hot' wires, with a voltage of 220 and an amperage of between 300 and 400, were exposed in the cab. The undertaker who prepared the body for burial, and who had examined the bodies of 50 to 100 persons who had been burnt by electrical current, testified that burns on the decedent's right hand and on the left leg below the knee were electrical burns. No other explanation for them was given.
Three doctors testified that in their opinion death resulted from electrical shock.
The inferences to be drawn from all the testimony — and there was evidence in opposition to the claim — were for the fact finding body, and we are of opinion that the testimony was amply sufficient to sustain the findings.
Judgment affirmed.
 *Page 1